DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims an article comprising
	(i) a surface layer at least partially forming a hollow section of the article wherein the surface layer comprises a fibrous material embedded in an epoxy matrix; and
	(ii) a foam layer comprising an epoxy resin is disposed on the surface layer wherein the foam layer at least partially filling the hollow section.
	The closest prior art, Van Auken, U.S. Patent Number 4,065,150, teaches a composite structure with a density ranging from 0.1 to 2.0 grams/cc and having a foamed epoxy resin interposed between fiber reinforcing layer layers wherein the reinforcing fibers can include carbon fibers.  Van Auken fails to teach or suggest a surfacing layer at least partially forming a hollow section of the article.  Additionally, Van Auken fails to teach or suggest that the foam layer at least partially filling the hollow section.

	In summary, claims 1 and 32-50 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786